Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 5-8, 12, and 18-20 are all the claims.
2.	Claims 1, 8, and 12 are amended and Claims 3-4, 9-11 and 13-17 are canceled in the Response of 8/10/2022.
3.	Claims 1-2, 5-8, 12, and 18-20 are all the claims under examination.
4.	This Office Action is final.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
Applicants have amended the specification to rectify the improper use of the term, BIACore, which is a trade name or a mark used in commerce.

Claim Objections
6.	The objection to Claim 8 because of g informalities is withdrawn  
a) Applicants have amended Claim 8 to delete the term “capable”. 
b) Applicants have amended Claim 8 to clarify the binding arms that is cross-reactive to both human and primate CD19 and CD3.


Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	The rejection of Claims 
	Applicants amendment of generic Claim 1 to recite the sequences for the anti-CD19 VH/VL and the anti-CD3 VH/VL domains overcomes the rejection in part.
	The outstanding grounds for rejection pertain to the structure/function correlation for the elements referred to as “Domain IB” and “Domain IIB” (or Heterodimer -Promoting Domain such as an E-coil and a K-coil helical structure) in generic Claim 1. Excerpted paragraph from the previous Office Action as follows:
“The claims encompass re-organized, rearranged antibody VH/VL domains into non-conventional multichain, bi-specific diabody structures further comprising non-conventional heterodimerization domains and cysteine-containing domains, which lend further complexity to the conformation and configuration of the molecule as a whole.”
“Beyond the single exemplar of the DART-A structure, the specification does not disclose what first, second and third polypeptides binding any CD19 protein, any CD3 protein and any Fc domain have been combined into the bi-specific Fc diabody construct and that are sufficient to retain corresponding antigen binding specificity much less to effectuate a CD19-expressing cancer-cell treatment effect. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of bi-specific (anti-CD19 x anti-CD3) Fc diabody construct.”

Notably Claim 6 is free from this rejection. Further, the specification teaches:

    PNG
    media_image1.png
    253
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    153
    570
    media_image2.png
    Greyscale
See [00182 and 00184] teaching that the prototype DART-A CD19 x CD3 construct of the invention comprises the helical coils, E-coil and K-coil (E/K), comprising the sequences defined in [00101} and claimed in Claim 6. These structures confer the heterodimerization of the polypeptides and the cysteine bonding needed to associate the polypeptides. The specification at [0021] makes clear that placement of cysteine residues in one or more of the polypeptides can affect stability, functional and non-mono-specific diabodies. See allowed Claim 1 in the parent application for US 10633443.
The rejection is maintained.

Conclusion
8.	Claims 18-20 are allowed.
9.	As regards the polypeptide sequences of SEQ ID NOS: 35, 37 and 39:
	US-2017-0157251 (15/369,360 (ABD)) teaches the same sequences in a CD19 x CD3 bispecific construct with an effective priority date (12/4/2015) that post-dates the instant application.
	US-2020-0023076 (16/966,960) teaches the same sequences with an effective priority date (4/29/2016) that post-dates the instant application.
	US-2021-0155694 (16/966,960) teaches the same sequences with an effective priority date (2/15/2018) that post-dates the instant application.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANN BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643